In a tax certiorari proceeding to review a determination of the Tax Commission of the City of -New York, petitioners, consisting of 53 individuals, each the president of a different civic association in Queens County, appeal from an order of the Supreme Court, Queens County, dated October 15, 1959, granting the motion of the Tax Com*774mission to dismiss tlie petition pursuant to rule 106 of the Rules of Civil Practice and section. 292 of the Tax Law. Petitioners, individually and in their representative capacities, and on behalf of 32,000 property owners who have filed protests and on behalf of 250,000 homeowners and taxpayers in the Borough of Queens, seek to reduce to the level of the 1958-1959 fiscal year the real estate assessments for the fiscal year 1959-1960. Order affirmed, without costs, and without prejudice to the right of each petitioner, if so advised, to serve a petition for a review of the real estate assessment insofar as it affects the property owned by him individually. (People ex rel. Washington Bldg. Co. v. Feitner, 49' App. Div. 385, affd. 163 N. Y. 384.) The doctrine enunciated in Matter of Allen v. Bizzardi (5 N Y 2d 493) and followed in Matter of .Pilling er v. lax Comm. (22 Mise 2d 1007) is not applicable to the proceeding under review. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur. [19 Misc 2d 803.]